DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicants arguments filed on 5/24/2021 have been fully considered as follows:
	Applicant argues that the rejections under 35 USC 101 should not be maintained because "these limitations place meaningful limits on the judicial exception by specifically limiting the robotic device to using image analysis to select substitute tools based on specific criteria for performing a rotation action on a work piece which is clearly a practical application.” Applicant’s arguments are persuasive and the amendments overcome Prong 2.  Therefore, the rejection is not maintained. 
Applicant argues that the rejections under 35 USC 112(a) should not be maintained because “Applicant respectfully contends that an estimated torque can be determined based on contextual constraints identified through image analysis (e.g., identification of work-piece materials such as plastic, wood, metal, aluminum and/or size conditions). See Applicant's specification, paragraph 66.” However, the contextual constraints in paragraph [0066] are directed to a desired end result based on the known work-piece materials and size conditions from the object data repository but does not provide clear, precise and exact terms how image analysis would identify the torque required to rotate a work-piece. Therefore, the rejection is maintained.
Applicant argues that the rejections under 35 USC 112(b) should not be maintained because “amended independent claims 1, 9, and 15 to provide clarity regarding how image analysis produces the recognition of required torque.” However, the contextual constraints in paragraph [0066] are directed to an end result based on the known work-piece materials and size conditions from the object data 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not described in a clear, concise and exact terms how the image analysis produces the recognition of required torque threshold percentage value to rotate a work-piece.  In other words, the specification is completely silent concerning how the system can detect the required torque to rotate the screw head/work piece in order to select a tool with corresponding modulus value that exceeds a set torque threshold. The contextual constraints in paragraph [0066] are directed to an end result based on the known work-piece materials and size conditions from the object data repository and do not provide clear and exact terms how image analysis would identify the torque required to rotate a work-piece. Per one of ordinary skill in the art, Image analysis alone does not render torque detection.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 recites the limitation "have a material modulus value that exceeds an estimated torque required to rotate the work-piece in the rotation action by a threshold percentage value of the estimated torque, wherein the threshold percentage value of the estimated torque is determined from contextual constraints that include the identification of known work- piece materials and size conditions from the object data repository"  There is insufficient antecedent basis for this limitation in the claim. It is unclear how one skilled in the art would identify, via image analysis, the required torque threshold percentage value to rotate a work-piece from contextual constraints that include the identification of known work- piece materials and size conditions from the object data repository. Claims 2-8, 10-14, and 16-20 depending from claims 1, 9, and 15 are therefore rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664